 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9                                                        Case No. 1:20-cv-01100-DAD-EPG (PC)
      ANGEL RUIZ,
10
                      Plaintiff,                          ORDER DENYING PLAINTIFF’S
11                                                        REQUEST FOR THE COURT TO WAIVE
              v.                                          FILING FEE, REQUEST FOR THE
12                                                        COURT TO USE FEE FROM PREVIOUS
      JUNIOR FORTUNE, et al.,
13                                                        CASE, AND REQUEST TO PROCEED IN
                                                          FORMA PAUPERIS, WITHOUT
14                    Defendants.                         PREJUDICE
15                                                         (ECF No. 26)
16
17          Angel Ruiz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this action, which was dismissed on March 12, 2021.

19          On May 17, 2021, Plaintiff filed a letter. (ECF No. 26). In the letter, Plaintiff states

20   that he intends to refile his civil claim. Plaintiff requests that the Court waive the filing fee for

21   his new case, that the Court use the fee from his previous case (this case), and that he be

22   allowed to proceed in forma pauperis in his new case.

23          The Court will deny Plaintiff’s requests without prejudice. It appears that Plaintiff’s

24   letter was docketed in this action because Plaintiff has not yet filed his new action. As Plaintiff

25   is making requests related to the action that he intends to file, the Court will deny the requests

26   in this action, without prejudice to Plaintiff filing them in his new action.

27          While not deciding the issue, the Court notes that a filing fee is due in each civil action

28   and generally filing fees in one case cannot be used in another case. Additionally, the federal




                                                      1
 1   claims in this case were dismissed with prejudice, which means that Plaintiff cannot bring
 2   them again in another case. While Plaintiff’s state law claims were dismissed without
 3   prejudice to Plaintiff bringing those claims in state court, the filing fee in this case could not be
 4   used for such a state action.
 5          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s request for the
 6   Court to waive the filing fee, request for the Court to use the fee from his previous case, and
 7   request to proceed in forma pauperis are DENIED, without prejudice.
 8
     IT IS SO ORDERED.
 9
10
        Dated:     May 18, 2021                                  /s/
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      2
